Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 1 of 7 PageID: 488




                   EXHIBIT B
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 2 of 7 PageID: 489




                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS

           I.       I, Alexandre Tazi, make this declaration pursuant to Section 27(aX2) of the Securities

  Act of 1933 ("Securities Act") and/or Section 21D(a)(2) of. the Securities Exchange Act of 1934

  ("Exchange Act") as amended by the Private Securities Litigation Refonn Act of 1995.

           2.       I have reviewed a Complaint against GSX Techedu Inc. ("GSX" or the "Company") and

  authorize the filing of a comparable complaint on my behalf.

           3.       I did not purchase or acquire GSX securities at the direction of plaintiffs' counselor in

  order to participate in any private action arising under the Securities Act or Exchange Act.

           4.       I am willing to serve as a representative party on behalf of a Class of investors who

  purchased or otherwise acquired GSX securities during the class period, including providing testimony at

  deposition and trial, if necessary. 1 understand that the Court bas the authority to select the most adequate

  lead plaintiff in this action.

           S.       To the best of my current knowledge, the attached sheet lists all of my transactions in

  GSX securities during the Class Period as specified in the Complaint.

           6.       During the three-year period preceding the date on which this. Certification is signed, I

  have sought to serve as a representative party and/or filed a complaint on behalf of a class under the

  federal securities laws in the following action:

                    •   Ahnefeldt et al v. Dickson et ai, 4;20-cv-02S39 (S.D. Tex.)

           7.       I agree not to accept any payment for serving as a representative party on behalf of the

  class as set forth in the Complaint, beyond my pro rata share of any recovety, except such reasonable

  costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 3 of 7 PageID: 490




        8.   I declare under penalty of perjury that the foregoing is true and correct.



  Executed _ :}i
              : _ cbzr
              '--  _?__    Z_J...__7d_2_o_
                 (Date)




                                                             (Signature)



                                                         >
                                                             (Type or Print Name)
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 4 of 7 PageID: 491



 GSX Techedu Inc. (GSX)                                                    Tazi, Alexandre

                                 List of Purchases and Sales

    Transaction                                  Number of              Price Per
       Type               Date                   Shares/Unit           Share/Unit

      Purchase               5/20/2020                           800            $33.0000
      Purchase               5/22/2020                           500            $28.4800
      Purchase               5/22/2020                           100            $27.7700
      Purchase               5/26/2020                           500            $31.0800
      Purchase               5/28/2020                         1,000            $29.6784
      Purchase               5/29/2020                         1,700            $30.7100
      Purchase               6/15/2020                         1,553            $47.0988
      Purchase               6/15/2020                         1,400            $45.8600
      Purchase               6/15/2020                           957            $52.8641
      Purchase               6/15/2020                           800            $48.3950
      Purchase               6/15/2020                           800            $55.6400
      Purchase               6/15/2020                           600            $49.7094
      Purchase               6/15/2020                           492            $48.4600
      Purchase               6/15/2020                           463            $53.9562
      Purchase               6/15/2020                           400            $51.4500
      Purchase               6/15/2020                           400            $51.4547
      Purchase               6/15/2020                           400            $51.4562
      Purchase               6/15/2020                           240            $49.7168
      Purchase               6/15/2020                           235            $51.4598
      Purchase               6/15/2020                           200            $48.2800
      Purchase               6/15/2020                           200            $49.6981
      Purchase               6/15/2020                           200            $49.7081
      Purchase               6/15/2020                           200            $53.9902
      Purchase               6/15/2020                            19            $45.8900
      Purchase               6/15/2020                            18            $52.8900
      Purchase               6/15/2020                            14            $55.6200
      Purchase               6/15/2020                             7            $55.6981
      Purchase               6/17/2020                           208            $56.4400
      Purchase               6/19/2020                           541            $57.7200
      Purchase               6/19/2020                           400            $58.8400
      Purchase               6/19/2020                            24            $58.8300
      Purchase               6/23/2020                            72            $58.4400
      Purchase               6/23/2020                            19            $58.5100
      Purchase               6/30/2020                           412            $61.8700
      Purchase               6/30/2020                           410            $60.4500
      Purchase                7/2/2020                           400            $63.5200
      Purchase                7/2/2020                           246            $64.8600
      Purchase                7/2/2020                           187            $63.5100
      Purchase                7/2/2020                             7            $64.8562
      Purchase                7/6/2020                           658            $68.0900
      Purchase                7/7/2020                           119            $68.0600
      Purchase                7/7/2020                           107            $69.0162
      Purchase                7/7/2020                            33            $69.3200
      Purchase                7/8/2020                           775            $77.1092
      Purchase                7/8/2020                            38            $77.9000
      Purchase                7/8/2020                            20            $78.2900
      Purchase                7/9/2020                           182            $81.0800
      Purchase                7/9/2020                            94            $83.7100
      Purchase                7/9/2020                            80            $86.1700
      Purchase                7/9/2020                            13            $86.7100



                                            1 of 4
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 5 of 7 PageID: 492



 GSX Techedu Inc. (GSX)                                                      Tazi, Alexandre

                                 List of Purchases and Sales

    Transaction                                  Number of                Price Per
       Type               Date                   Shares/Unit             Share/Unit

      Purchase                7/9/2020                             10             $87.0400
      Purchase                7/9/2020                              7             $87.2900
      Purchase               7/10/2020                             28             $87.8800
      Purchase               7/10/2020                              5             $88.1450
      Purchase               7/21/2020                             80             $88.0200
      Purchase                8/3/2020                             70             $97.4300
      Purchase                8/3/2020                             65             $93.5700
      Purchase                8/3/2020                              4             $97.7600
      Purchase                8/4/2020                             55            $101.2400
      Purchase                8/4/2020                             41            $104.2300
      Purchase                8/4/2020                              9            $105.3100
      Purchase                8/4/2020                              4            $104.5262
      Purchase                8/5/2020                             45            $109.2300
      Purchase                8/5/2020                             38            $112.9862
      Purchase                8/5/2020                              5            $113.5000
      Purchase                8/6/2020                             40            $117.9900
      Purchase                8/6/2020                             32            $122.4000
      Purchase                8/6/2020                             31            $127.3800
      Purchase                8/6/2020                             19            $130.7700
      Purchase                8/7/2020                             30            $137.8900
      Purchase               8/31/2020                             43             $83.7500
      Purchase               8/31/2020                             26             $86.2400
      Purchase                9/4/2020                             82             $79.1200
      Purchase                9/4/2020                             60             $80.8500
      Purchase                9/4/2020                             30             $79.2000
      Purchase                9/4/2020                             17             $79.2500
      Purchase                9/4/2020                             11             $79.2500
      Purchase               9/21/2020                             15            $104.8600
      Purchase               9/23/2020                            115            $109.2200
      Purchase               9/23/2020                             70            $105.0000
      Purchase               9/24/2020                             50            $101.0000
      Purchase              10/12/2020                            112            $119.2600
        Sale                 5/18/2020                           (200)            $32.8200
        Sale                 5/18/2020                           (300)            $32.8700
        Sale                 5/18/2020                           (500)            $33.2600
        Sale                 5/19/2020                           (100)            $34.2000
        Sale                 5/19/2020                         (1,000)            $33.8200
        Sale                 5/19/2020                         (1,000)            $33.8440
        Sale                 5/19/2020                         (1,000)            $33.9200
        Sale                 5/20/2020                           (100)            $34.0300
        Sale                 5/20/2020                           (100)            $34.0300
        Sale                 5/20/2020                           (100)            $34.0400
        Sale                 5/20/2020                           (100)            $34.0400
        Sale                 5/20/2020                           (100)            $34.0300
        Sale                 5/20/2020                           (100)            $34.0200
        Sale                 5/20/2020                           (100)            $34.0200
        Sale                 5/20/2020                           (500)            $30.1980
        Sale                 5/20/2020                           (500)            $30.0700
        Sale                 5/20/2020                           (500)            $30.2550
        Sale                 5/20/2020                           (500)            $30.5000



                                            2 of 4
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 6 of 7 PageID: 493



 GSX Techedu Inc. (GSX)                                                      Tazi, Alexandre

                                 List of Purchases and Sales

    Transaction                                  Number of                Price Per
       Type               Date                   Shares/Unit             Share/Unit

        Sale                 5/20/2020                         (1,000)            $30.2000
        Sale                 5/20/2020                         (1,000)            $30.2500
        Sale                 5/21/2020                           (100)            $28.9900
        Sale                 5/22/2020                           (100)            $28.2450
        Sale                 5/22/2020                           (100)            $28.2450
        Sale                 5/22/2020                           (100)            $28.3100
        Sale                 5/22/2020                           (100)            $28.3500
        Sale                 5/22/2020                           (100)            $28.4100
        Sale                 5/22/2020                           (100)            $28.4600
        Sale                 5/22/2020                           (100)            $28.4600
        Sale                 5/22/2020                           (100)            $28.6700
        Sale                 5/22/2020                           (100)            $28.6700
        Sale                 5/22/2020                           (100)            $28.6600
        Sale                 5/22/2020                           (100)            $28.7700
        Sale                 5/22/2020                           (100)            $28.7800
        Sale                 5/22/2020                           (500)            $29.6705
        Sale                 5/22/2020                           (800)            $28.8200
        Sale                 5/22/2020                         (1,000)            $28.9500
        Sale                 5/22/2020                         (1,000)            $29.5200
        Sale                 5/22/2020                         (1,000)            $29.9200
        Sale                 5/26/2020                           (500)            $32.1020
        Sale                 5/28/2020                           (500)            $30.6700
        Sale                 5/28/2020                           (500)            $31.0000
        Sale                 5/29/2020                           (100)            $31.0700
        Sale                 5/29/2020                           (100)            $31.1200
        Sale                 5/29/2020                           (100)            $31.5700
        Sale                 5/29/2020                           (100)            $31.5000
        Sale                 5/29/2020                           (100)            $31.5000
        Sale                 5/29/2020                           (100)            $31.6900
        Sale                 5/29/2020                           (100)            $31.7600
        Sale                 5/29/2020                           (100)            $31.6900
        Sale                 5/29/2020                         (1,000)            $30.8500
        Sale                 5/29/2020                         (1,000)            $30.8440
        Sale                 5/29/2020                         (1,000)            $30.8800
        Sale                  6/1/2020                           (100)            $32.0000
        Sale                  6/4/2020                           (100)            $41.0400
        Sale                 7/14/2020                            (93)            $78.7700
        Sale                 7/15/2020                            (50)            $75.2500
        Sale                 8/18/2020                            (18)            $89.8000
        Sale                 8/26/2020                            (50)            $83.2300
        Sale                  9/3/2020                            (19)            $80.1200
        Sale                 9/15/2020                           (100)           $100.5000
        Sale                 9/15/2020                           (100)           $100.5700
        Sale                 9/16/2020                            (50)           $100.7600
        Sale                 9/16/2020                            (50)           $102.3600
        Sale                 9/16/2020                            (60)           $101.0000
        Sale                 9/16/2020                           (100)           $103.0000
        Sale                 9/16/2020                           (100)           $103.2300
        Sale                 9/16/2020                           (140)           $101.0729
        Sale                 9/18/2020                            (50)           $105.7638



                                            3 of 4
Case 2:20-cv-04457-ES-CLW Document 22-2 Filed 11/02/20 Page 7 of 7 PageID: 494



 GSX Techedu Inc. (GSX)                                                    Tazi, Alexandre

                                 List of Purchases and Sales

    Transaction                                  Number of              Price Per
       Type               Date                   Shares/Unit           Share/Unit

        Sale                 10/1/2020                          (50)            $93.5200
        Sale                 10/1/2020                         (100)            $93.4100
        Sale                 10/1/2020                         (100)            $93.5900
        Sale                 10/5/2020                          (50)            $94.7200
        Sale                 10/7/2020                          (50)           $102.8600
        Sale                10/20/2020                          (62)           $102.3700




                                            4 of 4
